NE                 A


                    AUSTIN.   TEXAS




                     April 6, 1950

Ron. Carl Hiller               opinion NO. v-1036
Criminal Dlstriot Attorneys
Rookwall,Texas                 Re: Consolidationof a
                                   rural htgh sohool dls-
                                   triot yfth contiguous
                                   oommon saliobldis-
                                   tricts under S.B.230,
Dear Sir:                          Acts !jlstLeg:, 1949.
          We refer to your reosnt letters wherelllyou
state that Royse City IndependentSo!ool Diatriot
                                            __    was
organbed end formed by groupings ana annexatloneunaer
Title 49, Chapter 19A, Ratised Civil Statutes, 1925, as
amended, pelrtainingto rural high aohool dlstpiots, and
that Ft Is a county-linedistrlat with its temitorg ly-
ing within Rockwell,Hunt and Collln Counties. The dis-
trict desires to oonsolidatewith two cont~guow common
sohool districts 1yFng within Hunt County, and it has
been suggested that the dlstrlct aooomplishthe consol-
idation under Seaate Bill 230, Acts 51st Leg., R.S.,
1949, oh. 573, ~1.1118.
          You request an opinion on the following ques-
tions relative thereto:
              Does'SectZm 1 of S. ?3.230 (AZ%.
     2815-i. Sec. 1 V.C.S.) authorizeoonsolida-
     tlon oi Royse 6lty IndependentSchool Dis-
     trict with contiguous oommon school diitricts
     In the manner provided in Artiole 28061
          2. Under Seation 1 of 5. B. 230, would
     such Royse City dlatrlct be treated as one
     district SOP voting purposes in such a oon-
     solidatloneleatlon; that is, would a major-
     ity of the votes cast in the entire Royse
     City dlstriot control on the question of Its
     deaision to oonsolidate?
          3. Under Sectlou 4 OP S. B. 230 (Art.
     2815-2, Sec. 4, V.C.S.) would the new district
     resulting from such a consolidationenjoy full
     status as an independentschool district not
Bon. Carl Miller, page 2   (~-1036)


     comprised of several existing elementary dis-
     tFiats?
          Senate Bill 230, Aats 51st Leg., B.S. 1949, ah.
573, p. 11.18(Art. 2815-2, V.C .S.) provides in part as
follows:
          "Sec. 1. Rural high sohool distriots
     (whether formed by grouping or by annexation),
     oommon sohool districts,oommon county line
     school districts, independentsohool distrlots,
     and county line independentsohool districts,
     including elementary districts which, without
     a separate majority vote therein, were annexed
     to or grouped with other districts under Chap-
     ter 59, Acts of the 39th Legislature,as amend-
     ed, relating to rural hlghsohool districts,
     may be oonsolldated'in the manner provided by
     Artiole 2806, Revised Civil Statutes, as amend-
     ed; provided, however, that no such,elementary
     dlstriot may be consolidatedunder this Act
     with any other district if, at the time of pre-
     senting a petition for the consolidationeleo-
     Won, the district with whioh it was attached
     or grouped has bonds aotually outstandingwhich
     were voted and issued after It was so annexed
     or grouped. Provided further, that each such
     rural high school district lnaluded in suoh
     consolidationshall be considered as one dis-
     trict for voting purposes in such consolidation
     election. 'Ihepropositionto be submittea at
     the oonsolldatlonmay specify the naz@ of the
     dlstriot, and swh name need not contain the
     word '0ensolidatedt.
          "Sea. 2. IS a majority of the votes
     cast in eaoh distriot is in Savor or the con-
     solidation,they shall be consolidated. . .
          "Sea. 4. Any district formed lk~a aon-
     solidation under.this Act shall constltnte an
     independentsohool district and be governed
     w the General Laws applioableto independent
     sohool districts, and it may thereafterbe
     consolidatedwith any other district or dis-
     tricts under the provisions of this AOt."
          Senate Bill 230 authorizesthe consolidation
of any existing high school district (organizedor Sorm-
ed by gro~upingsor annexationsunder Chapter 59, Acts of
r
          Ron. Carl Miller, page 3   (v-1036)


          the 39th Legislature,as amended) with any other aontig-
          uous school district or districts in the manner provided
          la Article 2806, as amended. Its language is clear and
          unambiguous. The provisions OS Chapter 59, Acts of the
          39th Legislature, as amended, relative to groupings and
          annexationsof sahool districts, are contained in Title
          49, Chapter 19A, Revised Civil Statutes, 1925, and as
          amended ara codified as Articles 2922a, et seq., in Ver-
          non's Civil Statutes.
                    Prior to the enaotment of Senate Bill 230, the
          consolidationof a high school district (organizedby
          groupings or annexationsunder Articles 2922a and/or
          2922~) with any contiguous common aohool district was
          provided for and authorized in Article 2922aa, V.C.S.,
          enacted in 1937. The provision In that law requiring
          the consolidationelection to be held in conformitywith
          Artlole 2806 is retained in Senate Bill 230, but all its
          remaining provisions insofar as they oonfliot with this
          later law have been superseded thereby.
                    School dlstricts which oontemplateconsolida-
          tion with contiguous school dlstriots under authority of
          Senate Bill 230 are referred thereby to the prooedure
          supplied in Article 2806, but insofar as proceduralpro-
          visions are present In Senate Bill 230 which conl'liot
          with those of Article 2806, Senate Bill 230, being the
          later law, prevails.
                    Under the sulxzlttedfacts, Royse City Indepen-
          dent School District was formed by groupings and annexa-
          tions under Title 49,~Chapter 19A, Revised Civil Statutes,
          as amended, pertaining to rtpal high school districta. It
          is our opinion that genate Bill 230 authorizesconsolida-
          tion of the District with contiguous districts, common or
          otherwise,in the manner or procedure provided in Article
          2806 and Article 2815-2.
                    Since the Royse City District is comprised of
          territory lying in three counties, RookwalI,Hunt and
          Collin, it is a aountg-linedistrict. With respect to
          the consolidationof a county-linedistrict,we find in
          Article 2806:
                    '"onthe petition of twenty (20).or a
               majority of the legally qualified voters of
    r--
               each of . . . one OF mope independentschool
               districts and one or more common school dis-
               tricts constitutingas a whole one continuous
                                                           . ,




Ron. Carl Miller, page 4   (V-1036)


     territory, raying for the oonsolidatlonof
     awh diatritts for school purposes,the con+
     ty Judge shall issue an order for an eleution
     F;iz held on the same day in each suoh tis-
          . The County Judge shall give notZca of
     the date of swh elections by publication of
     the order in some newspaper published in the
     county for at least twenty (20) days pr%or to
     the date on which such elections are ordered,
     or by posting a notice of swh elections 01
     each of the districts, or by both such publi-
     cation and posted notice as may be elected by
     the County Judge. The Commisslone~~Con&
     shall at its next meeting, canvass the returns
     of swh elections, and IS the votes cast in
     each and all districts show a majority in
     each distriot voting separately In favor of
     such consolidation,the Court shall deo1are
     the school district consolidated. Provldsd
     that if any swh district or districta are
     situated wholly in a county other than the
     county or counties embracing any other swh
     district or districts the petitions and eleo-
     tion orders prescribed in this Act ahall be
     addressed to and issued by the respeotlve
     County Judges of the respectiveoounties in
     which such districts respeotivelylie, each
     County Judge ordering the election for the
     district or'districts in his county, landthe
     CommissionersCourts of swh respeotive coun-
     ties shall canvass the returns and declare the
     results of the elections in the district or
     districts of their respeotlve counties . . .;
     provided further, that when it is proIjosedto
     onnsolidatecontiguous county-linedlstrfots,
     the petitions and election orders presorlbed
     in this Act shall be addressed to and issued
     by the County Judge of the county hting jur-
     lsdiotion over the principal school of each
     district and the results of the election shall
     be canvassed and declared by the Commlssion-
     ers Court of said county.”
          The answer to your second question is Sound in
Section 1‘0s Senate Bill 230, which,expresslyprovides
“that each.rural high school district included in such
consolidationshall be considered as one district for
voting purposes in such consolidationelection.” There-
Sore, the majority of the votes cast in the entire Royse
.




    Hon. Carl Miller, page 5   (V-1086)


    City distriot.would control on the question OS its deei-
    sion to consolidate.
              When school districts are consolidatedin
    conformity with Article 2806, they cm            any
    independentexistence. On the other hand, when school
    districts are grouped or one or more annexed to anoth-
    er under authority of Articles 2922a, et seq., to form
    a rural high school district, the former districts do
    not cease to have an independentexistence. AS to such
    districts comprising rural high school districts, it is
    provided in Article 2922b that they, whether common OP
    independent,shall be referred to as elementary school
    distriots. State v. Cadenhead, 129 S.W.2d 743 (Tex.Civ.
    App. 1939, error ref.). Furthermore,Section 4 of Sen-
    ate Bill 230 itself expressly provides that "any dis-
    trict formed by a consolidationunder this Act shall
    constitute an independentschool district and be gov-
    erned by the General Laws applioableto fndependent
    school districts.' The general laws applicable to in-
    dependent school diatriats, unlike those applicableto
    rural high school districts, contain no provisions rec-
    ognizing the existence of elementary districts within
    independentschool distriots resulting from oonsolida-
    tions. Therefore, any district resulting from a con-
    solidationelection authorized and held under Senate
    Bill 230 will occupy the status of an independent
    school distriot. It will be subject only to the gen-
    eral laws applicableto Independentschool aistriots,
    as distinguishedfrom those laws applicableto rural
    high school districts.


              Under Senate Bill 230, Acts 51st Leg.,
         B.S. 1949, oh. 573, p.1118 (Art.2815-2,B.C.
         S.), any high school district (organizedor
         formed by groupings or annexationsunder Art-
         icles 2922a, et seq., V.C.S.) may consolidate
         with any other contiguous school diatriot or
         districts in the manner provided in Article
         2806, V.C.S. and Senate Bill 230.
                A rural high school district InoIuaed
         in a   proposed oonsolidationshall be consid-
         ered   as one distriot SOP voting purposes in
         such   consolidationelection. 3ec.1, S.B.
         230,   supra.
Ron. Carl Miller, page 6   (v-1036)


          Any district resulting from a consoli-
     dation election had in acoordanoewith Senate
     Bill 230 will ocoupy the status of an lndepen-
     dent school district, subject to general laws
     applicableto independentschool districts,
     and not to the laws applioableto rural high
     school distriots. Sec.4, S.B.230, supra.
                                  Yours very truly,
                                        PRICE DARIRL
APPROVRD:                             Attorney General
J. C. Davis, Jr.
County Affairs Division
Charles D. Mathews                    Chester R. Ollison
Rxecutive Assistant                            Assistant
CEO:bh:mw
                                                           -.